


Exhibit 10.8


FIRST AMENDMENT
TO THE
PNM RESOURCES, INC.
OFFICER RETENTION PLAN
 
Effective December 7, 1998, Public Service Company of New Mexico adopted the
Public Service Company of New Mexico First Restated and Amended Executive
Retention Plan (the “Plan”).  By an amendment dated November 27, 2002,
sponsorship of the Plan was transferred to PNM Resources, Inc. (the “PNM
Resources”) and the Plan was renamed the “PNM Resources, Inc. First Restated and
Amended Executive Retention Plan.”  Effective as of July 13, 2003, PNM Resources
amended and restated the Plan in its entirety and changed the name of the Plan
to the “PNM Resources, Inc. Officer Retention Plan.”  The Plan was completely
amended and restated on September 2, 2008 to satisfy the requirements of Section
409A of the Internal Revenue Code of 1986 (the “Code”).  By execution of this
instrument, PNM Resources now desires to amend the Plan as set forth below.
 
1.        Except as otherwise provided, this First Amendment shall be effective
as of January 1, 2009.
 
2.        Section 4.4 (No Duplication of Benefits) of the Plan is hereby amended
and restated in its entirety to read as follows:
 
4.4           No Duplication of Benefits.  The right to receive any benefits
under this Plan by any Participant is specifically conditioned upon such
Participant either waiving or being ineligible for any and all benefits under
the PNM Resources, Inc. Employee Retention Plan, including any amendments
thereto, or any benefits due to a Change in Control or similar event under any
successor or other change in control, severance, retention or other plans or
agreements otherwise available to the Participant.  The Company does not intend
to provide any Participant with benefits under both this Plan and benefits under
any other severance, retention, change in control or other plans or agreements
sponsored
 

--------------------------------------------------------------------------------


by the Company or any Affiliate.  This Section 4.4 shall not apply to any
individual agreement that provides a Participant with a special payment in order
to induce the Participant to remain employed by the Company unless the agreement
specifically states otherwise.  The Company also may override this provision by
expressly stating in the other change in control, severance, retention or other
plan or agreement that some or all of the benefits provided by the other change
in control, severance, retention or other plan or agreement are intended to
supplement the benefits provided by this Plan.
 
3.        Section 5.5(a)(2) (Tax Gross-Up – General Rule – Gross-Up Payment) of
the Plan is hereby amended and restated in its entirety to read as follows:
 
(2)           Gross-Up Payment.  Except as otherwise noted below, the Gross-Up
Payment will consist of a single lump sum payment equal to the sum of: (i) the
excise tax liability of the Participant on the Total Payments and (ii) all the
total excise, income, and payroll tax liability of the Participant on the amount
due pursuant to clause (i), further increased by all the additional excise,
income and payroll tax liability on the amount due pursuant to clause (ii),
applied to the total amount due to the Participant.  The purpose and effect of
the Gross-Up Payment is to cause the Participant to have the same net
compensation after income, excise and payroll taxes that the Participant would
have if there was no tax under Section 4999.  In order to enable the Company to
calculate the amount of the Gross-Up Payment, the Participant shall provide the
Company with a letter from an attorney or accountant (collectively a “Tax
Professional”) acceptable to the Company providing the Company with all of the
information necessary to calculate the Gross-Up Payment.  If the Tax
Professional selected by the Participant is unacceptable to the Company, the
Participant shall provide the necessary information to a Tax Professional
selected by the Company, with the information to be held in confidence by such
Tax Professional.  The Tax Professional will then provide the Company, at the
Company’s expense, with a letter containing the information necessary to enable
the Company to calculate the Gross-Up Payment.  The Gross-up Payment shall be
made not later than December 31 of the tax year next following the tax year in
which the Participant remits such taxes.
 
4.        This First Amendment amends only the provisions of the Plan as noted
above and those provisions not expressly amended shall be considered in full
force and effect.  
 
2

--------------------------------------------------------------------------------


Notwithstanding the foregoing, this First Amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions and intent of this First Amendment.
 
IN WITNESS WHEREOF, PNM Resources has caused this First Amendment to be executed
as of this 20th day of November, 2008.
 
PNM RESOURCES, INC.
 
 
 
By: /s/ Alice A.
Cobb                                                                     
      Its: SVP, Chief Administrative Officer

 
 
3

--------------------------------------------------------------------------------

 
